Case 1:20-cv-21372-MGC Document 25 Entered on FLSD Docket 12/17/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-21372-Civ-COOKE/GOODMAN

  SHARON SHELTON,

           Plaintiff,

  vs.

  JAMES FULFORD, and
  DORAL 7 CORP, INC.,

        Defendants.
  ___________________________/
                 ORDER ADOPTING REPORT AND RECOMMENDATION
           THIS MATTER is before me upon U.S. Magistrate Judge Jonathan Goodman’s
  Report and Recommendations on FLSA Settlement (“Report”) (ECF No. 24). The Parties’
  Joint Motion for Settlement Approval (ECF No. 19) was referred to Judge Goodman
  pursuant to 28 U.S.C. § 636(b)(1)(A). See ECF No. 20.
           Judge Goodman recommends I find the parties’ settlement agreement to be fair and
  reasonable and approve the settlement. Judge Goodman also recommends the action be
  dismissed with prejudice and this Court retain jurisdiction to enforce the terms of the
  Parties’    settlement.    Neither   party   objected   to   Judge   Goodman’s    Report   and
  Recommendation and the time to do so has passed. After reviewing the Motion, Judge
  Goodman’s Report, and the Settlement Agreement in accordance with Lynn’s Food Stores,
  Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982), I find Judge Goodman’s Report clear,
  cogent, and compelling.
           Accordingly, Judge Goodman’s Report (ECF No. 24) is AFFIRMED and
  ADOPTED as Order of this Court. It is hereby ORDERED and ADJUDGED as follows:
        1. The Joint Motion for Settlement Approval (ECF No. 19) is GRANTED.
        2. The Parties’ Settlement Agreement is APPROVED.
        3. This case is DISMISSED with prejudice.
        4. This Court shall retain jurisdiction to enforce the terms of the Settlement Agreement.




                                                   1
Case 1:20-cv-21372-MGC Document 25 Entered on FLSD Docket 12/17/2020 Page 2 of 2




          DONE and ORDERED in chambers, at Miami, Florida, this 17th day of December
  2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                            2
